DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 2/19/2021.  Claims 1-4, 35, 38, 40, 63, and 66 have been amended.

Response to Arguments
	The objections to the drawings have been withdrawn in view of applicant’s remarks.
The 101 112, 1st paragraph rejections have been withdrawn in view of applicant’s remarks and amendment.
The 112, 2nd paragraph rejection have been withdrawn in view of applicant’s remarks and amendment, except for claims 38-39 and 63.
	Applicant’s remarks directed to the Aarestad/Hohenhorst combination have been carefully considered and deemed not persuasive.  In response, Figure 16b in Aarestad discloses a second support region of the flange forming a cup-shape structure which configured to receive the chin and provides registration of the apparatus on the patient’s chin and more specifically Figure 16 illustrates the second support region extends upward.  Aarestad does not explicitly discloses the cup-shaped structure of the second support region of the flange extends over the mental protuberance.  To meet Aarestad’s deficiency, Hohenhorst teaches its second support extends over the mental protuberance as paragraph 0162 defines the front of the mandible is 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claims 1 and 63, as amended, now recites a vessel, such recitation deems new matter because the originally-filed specification does not provides disclosure support the newly added limitations. 
Dependent claims 2-4, 6-35, 37-40, and 64-65 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.





The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38-39 and 63-66  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 38 recites the limitation the sealing member in line 3.  There is insufficient antecedent basis for these limitations in the claim.  Applicant might consider reciting the integral sealing member.
Claim 39 recites the limitation the sealing member in line 3.  There is insufficient antecedent basis for these limitations in the claim.  Applicant might consider reciting the integral sealing member.
Claim 63 recites the limitation the chamber in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant might consider reciting the spaced-filled chamber.
Dependent claims 64-65 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-17, 21-35, 37, 40, 63, and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aarestad (WO 2009/143259) in view of Hohenhorst (U.S. Patent Aplication Publication No. US 2010/0294284, relying filing dates of provisional applications 61/276,222 and 61/201,256).
	Regarding independent claim 1, Aarestad discloses an apparatus configured to seat against the chin and neck of a patient to define a chamber at an external location approximately at the soft tissue of a patient associated with the anterior triangle of the neck (paragraph 0013 describes the appliance is configured to fit under the chin of a subject adjacent to the subject’s throat at an external location corresponding approximately with the subject’s internal soft tissue associated with the neck’s anterior triangle), wherein the apparatus comprises 
a vessel (see interpretation in illustration) having a peripheral edge (internal edge seal, as depicted in Figure 16b) and an internal surface (see interpretation in illustration) which define the chamber (paragraph 0013 discloses a surface of the apparatus forming a chamber, e.g. a hollow spaced filled with air molecules, lying between the surface and the throat), the apparatus adapted to maintain patency of the upper airway by applying a force to a surface of the neck of the patient to draw the surface into the chamber when a therapeutic level of negative pressure is applied within the chamber (paragraph 0014 discloses vacuum will draw soft tissue outwards into the chamber, thus helping to open the breathing passages, such description corresponds to claimed limitations maintaining patency of the upper airway by using a therapeutic level of negative pressure), and
a flange (see interpretation in annotated Figure 16b) attached to a subregion of the peripheral edge which is configured to contact a region of the patient's neck lying between the thyroid cartilage and the jugular notch (paragraph 0013 discloses appliance configured to enclose 
[AltContent: arrow]


[AltContent: textbox ()]






wherein the flange comprises a first supporting member (see interpretation in illustration) region configured to be positioned inward from the peripheral edge of the vessel under the chin of the patient and a second support member (see interpretation in illustration) configured to be positioned outwardly from the peripheral edge of the vessel and to extend upwardly such that the first support region and the second support region form a cup-shaped structure (see interpretation in illustration) which is configured to receive the chin and provides registration of the apparatus on the patient’s chin when the apparatus is seated against the patient, 
wherein the flange comprises a nonlinear transverse profile (Figure 16b illustrates claimed limitations transverse profile which extends from the chin to the throat forming u-shaped profile as shown annotated dotted line in illustration below, such that the transverse profile of the 

    PNG
    media_image1.png
    306
    354
    media_image1.png
    Greyscale









Aarestad does not explicitly disclose the nonlinear transverse profile is configured to provide improved distribution, relative to a linear transverse profile, of the load imparted on the patient's neck when the apparatus is seated against the patient and the therapeutic level of negative pressure is applied within the chamber.
However, it would have been obvious to one of ordinary skill in the art since all claimed structure has been met that the nonlinear transverse is configured to provide improved distribution, relative to a linear transverse profile, of the load imparted on the patient’s neck when the apparatus is seated against the patient and the therapeutic level of negative pressure is applied within the chamber since the transverse profile does not bear weight on the cup-shaped flange and the chamber.
Aarestad does not explicitly disclose the second support member (see interpretation in illustration) configured to extend upwardly over the patient’s mental protuberance.
 However, Figure 29a-29b teaches an analogous apparatus configured to seat against the chin and neck of the person, forming a chamber (108) externally therefrom, and using negative pressure thereto, specifically, paragraph 0284 describes chamber (108) having sealing interface (106) which places between the mandible and the clavicle, Figure 29b illustrates the sealing interface (106) having an upper flange including a first supporting region (see interpretation in illustration) extending inwardly under the chin and a second supporting region (see interpretation in illustration) extending upwardly over the patient’s mental protuberance (paragraph 0162 defines the front of the mandible is called mental protuberance), which second supporting region includes coverage for the mandible, Figure 29a illustrates the apparatus is applied to the front of the mandible,  which location corresponds to claimed limitations mental protuberance.

[AltContent: textbox (2nd supporting region, extending upward over the mandible which includes the front mandible (also called mental protuberance))]







Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to modify Aarestad’s second supporting region such that it 
Regarding claim 2, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims, and wherein the flange is configured to contact a region of the patient's neck proximate to the cricoid cartilage (paragraph 0013 in Aarestad discloses apparatus enclosing external anterior areas of neck which includes cricoid cartilage). 
Regarding claim 3, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims including the flange (see interpretation in annotated Figure 16b, Aarestad).
Figure 16b in Aerestad, presented above, does not teach the flange is attached at its midregion to the peripheral edge by a pivoting member, said pivoting member configured to provide movement of the flange relative to the peripheral edge in order to allow the flange to adjust the skin contact surface of the flange to the contour of the patient’s neck.
However, Figure 7 in Aarestad is another embodiment of skeletal structure that provide conformal fitting to various anatomical shape of the user, specifically paragraph 0073 describes the illustration of Figure 7 that which mounting point (703) at which at the membrane (704) seals to the user’s skin can be made to pivot at point (702) of the skeletal structure (701).
Therefore, it would have been obvious to one skilled in the art to have modify the Aarestad/Hohenhorst such that it includes a pivoting point (702), taught by embodiment of 
Regarding claim 4, the Aarestad/Hohenhorst combination, presented above in claim 3, discloses applicant's claimed apparatus comprising all features as recited in these claims and wherein the flange, peripheral edge, and pivoting member are formed in an integral fashion (see Figure 7, Aarestad, see paragraph 0073).
Regarding claim 6, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims, wherein the flange comprises flexural elements located within the flange configured to reduce longitudinal stress within the flange (paragraph 0081 in Aarestad discloses a flap which structure corresponds to claimed limitations flange, paragraph 0081 also discloses the flap is made of a thin silicone rubber material, which material is condition for bending and being curved, thereby comprises flexural element configured to reducing longitudinal stress within the flap/flange).
Regarding claim 8, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims, and wherein the flange comprises a tacky material inherent in, or positioned on, all or a portion of the skin contact surface of the flange (paragraph 0078 in Aarestad describes adhesive which is tacky materials engaging contact surface of flange).
Regarding claim 10, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims, and wherein the nonlinear transverse profile is concave over at least a portion of the flange (Figure 16b in Aarestad illustrates flange having concave surface).
Regarding claim 11, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims, and wherein the flange is radiused at the edge thereof over at least a portion of the flange (Figure 16b in Aarestand illustrates flange having radiused lip at its edge).
Regarding claim 12, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims, and wherein the flange varies in thickness, with a minimum thickness at the edge of the flange, and wherein the edge of the flange flexes under load to provide a radiused edge (Figure 16b in Aarestad illustrates flange having a minimum thickness at edge and forming radiused flap, thereby discloses flange with variance in thickness).
Regarding claim 13, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims, and wherein the flange varies from a maximum thickness of between 0.4 inches to about 0.1 inches (paragraph 0068, Aarestad), and a minimum thickness of 0.02 inches or less (paragraph 0081, Aarestad).
Regarding claim 14, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims, and wherein the maximum thickness is between 0.312 inches and 0.25 inches (paragraph 0068, Aarestad), and the minimum thickness is between 0.01 and 0.005 inches (paragraph 0081, Aarestad).
Regarding claim 15, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims, and wherein the flange thickness varies from a maximum thickness of between 0.4 inches to 0.1 inches (paragraph 0068, Aarestad), and a minimum thickness of 0.02 inches or less (paragraph 0081, Aarestad).
Regarding claim 16, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims, and wherein the maximum thickness is between 0.312 inches and about 0.25 inches, and the minimum thickness is between 0.01 and 0.005 inches.
Regarding claim 17, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims including the breathable material (paragraph 0065 in Aarestad, see claim 7) which provides a controlled air flow rate.
Aarestad does not teach its breathable material provides a controlled flow rate greater than about 0.1 standard cubic feet per minute (LPM).
However, it has been held that optimization of results-effective variables involves only routine skill in the art and is not inventive but rather is in fact obvious to one skilled the art.
Therefore, it would have been obvious to one skilled in the art to utilize a breathable material to control air flow greater than about 0.1 standard cubic feet permit, as such material deems to maintain proper pressure inside the chamber.
Regarding claim 21, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims, and wherein the breathable material is an inherent structural feature in all or a portion of the skin contact surface of the flange (paragraph 0065 in Aarestad discloses chamber and peripheral rim which meets claimed limitations flange, paragraph 0065 Aarestad discloses fabric as one of suitable material, which provides breathability).
Regarding claim 22, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims including the 
Regarding claim 23, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claim including the breathable material that is a texture surface.
Aarestad does not teach its textured surface comprises features having a depth from about 0.0005 inches to about 0.020 inches.
However, it has been held that optimization of results-effective variables involves only routine skill in the art and is not inventive but rather is in fact obvious to one skilled the art.
Therefore, it would have been obvious to one skilled in the art to use a breathable material that yields a textured surface of depth from 0.00005 inches to about 0.020 inches, as textured depth in the breathable material deems to enable air flow in the chamber for purposes of maintaining sufficient air flow in order to optimize air handing inside the chamber.
Regarding claim 24, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims and comprising a low friction material (paragraph 0078 in Aarestad discloses gel or cream which reads on claimed limitations a low friction material).
Aarestad does not teach its low friction material having a coefficient of friction of about 0.65 or less on all or a portion of the skin contact surface of the flange, wherein the low friction material is configured to provide local movement of the flange relative to the skin surface.

Therefore, it would have been held that optimization of results-effective variables involves only routine skill in the art and is not inventive but rather is in fact obvious to one skilled the art.
Therefore, it would have been obvious to one skilled in the art to utilize a low friction material of about 0.65 or less, as such material provides enable proper controlled air flow.
Regarding claim 25, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims, and wherein the apparatus is configured to produce negative pressure by manual compression of the chamber while the apparatus is seated against the patient, followed by allowing the chamber to return to an uncompressed state (paragraph 0084, Aarestad).
Regarding claim 26, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims, and further comprising an air pump operably connected to the apparatus to produce negative pressure within the chamber (Figure 13 illustrates air pump, Aarestad).
Regarding claim 27, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims, and wherein the air pump is connected to the apparatus via a tube (Figure 13 in Aarestad illustrates air pump connected to apparatus by a tube).
Regarding claim 28, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims, and wherein the air pump is a manual squeeze bulb (Figure 13 in Aarestad illustrates a squeeze bulb).
Regarding claim 29, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims, and wherein the air pump is wearable by the patient and is battery powered (Figure 3 in Aarestad illustrates a pump motor 303 is attached to apparatus which is worn by user, Figure 3 in Aarestad also shows battery pack 306). 
Regarding claim 30, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims, and wherein the air pump is configured integrally to the apparatus (Figure 14 in Aarestad illustrates air pump is integral with apparatus).
Regarding claim 31, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims, wherein the air pump (Figures 13-14 and paragraph 0082 in Aarestad) comprises a piezoelectric material configured to provide an oscillatory pumping motion (paragraph 0092 in Aarestad).
Regarding claim 32, the combination of Aarestad/Power, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims, wherein the oscillatory pumping motion operating at a frequency (paragraph 0095in Aarestad).
Regarding claim 33, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims, and wherein the air pump is a component of an air handling system which controls temperature, humidity, and air flow within the chamber (paragraph 0023 in Aarestad describes a control system that incorporates sensor to monitor temperature, humidity, and other parameters).
Regarding claim 34, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims, and further 
Regarding claim 35, the combination of Aarestad/Hohenhorst, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims, wherein a portion of the peripheral edge which is proximate to the patient's chin does not comprise the low friction material (paragraph 0065 in Aarestad discloses suitable sufficiently rigid material of the apparatus which includes metals and plastic, which material are not low friction material).
Regarding claim 37, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims and comprising a low friction material (paragraph 0078 discloses gel or cream which reads on claimed limitations a low friction material).
Aarestad does not teach its low friction material having a coefficient of friction of about 0.5 or less on all or a portion of the skin contact surface of the flange, wherein the low friction material is configured to provide local movement of the flange relative to the skin surface.
However, it has been held that optimization of results-effective variables involves only routine skill in the art and is not inventive but rather is in fact obvious to one skilled the art.
Therefore, it would have been held that optimization of results-effective variables involves only routine skill in the art and is not inventive but rather is in fact obvious to one skilled the art.

Regarding claim 40, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims, and further comprising a fabric apparatus which is configured to fasten around the patient's neck to secure the apparatus to the patient (paragraph 0020 in Aarestad discloses use of a fastener around patient’s neck).
	Regarding independent claim 63, Aarestad discloses an apparatus configured to seat against the chin and neck of a patient to define a space-filled chamber between an inner surface of the apparatus and the skin of the user at an external location approximately at the soft tissue of a patient associated with the anterior triangle of the neck (paragraph 0013 in Aarestad describes the appliance is configured to fit under the chin of a subject adjacent to the subject’s throat at an external location corresponding approximately with the subject’s internal soft tissue associated with the neck’s anterior triangle), 
the apparatus adapted to maintain or increase patency of the upper airway by applying a vacuum-derived force to a surface of the neck of the patient when a therapeutic level of negative pressure is applied within the chamber (paragraph 0014 discloses vacuum will draw soft tissue outwards into the chamber, thus helping to open the breathing passages, such description corresponds to claimed limitations maintaining patency of the upper airway by using a therapeutic level of negative pressure), 
wherein the apparatus is sufficiently rigid to withstand the therapeutic level of negative pressure within the space-filled chamber (paragraph 0024), the apparatus comprising:

a first supporting member configured to extend inward from a subregion (see interpretation in illustration) of the peripheral edge so as to be positioned under the chin of the patient and a second support member (see interpretation in illustration) configured to extend outwardly from the subregion of the peripheral edge so as to be positioned over such that the first support member and the second support member form a cup-shaped structure (see interpretation in illustration) which is configured to receive the chin and provides registration of the apparatus on the patient's chin.
[AltContent: textbox (a vessel)]










Aarestad does not explicitly disclose the second support member (see interpretation in illustration) configured to extend upwardly over the patient’s mental protuberance.
the mandible and the clavicle, Figure 29b illustrates the sealing interface (106) having an upper flange including a first supporting region (see interpretation in illustration) extending inwardly under the chin and a second supporting region (see interpretation in illustration) extending upwardly over the patient’s mental protuberance (paragraph 0162 defines the front of the mandible is called mental protuberance), which second supporting region includes coverage for the mandible, Figure 29a illustrates the apparatus is applied to the front of the mandible,  which location corresponds to claimed limitations mental protuberance.
[AltContent: textbox (2nd supporting region, extending upward over the mandible which includes the front mandible (also called mental protuberance))]

Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to modify Aarestad’s second supporting region such that it extends over the mental protuberance, taught by Hohenhorst, as such extension would enhances and heightens registration of the apparatus (paragraph 0277 in Hohenhorst teaches anchor point on the front mandible is formed upon the apparatus registered on the patithe mandible) is seated against the patient.
Regarding claim 66, the combination of Aarestad/Hohelhorst, presented above, discloses applicant's claimed apparatus comprising all features as recited in these claims and wherein the cup-shaped structure is configured to impart load forces on the skin in contact with the cup-shaped structure, the load forces created when the therapeutic level of negative pressure is provided within the space (Figure 16b shows the supporting member is configured to extend the chin, thus imparting load forces onto skin surface thereby conforming to the skin upon negative pressure is provided). 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Aarestad (WO 2009/143259)/Hohenhorst (U.S. Patent Application Publication No. US 2010/0294284) in view of Ho (U.S. Patent Application Publication No US 2010/0229872 A1).
Regarding claim 9, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims including the flange has tacky material such as various silicones (paragraph 0075 in Aarestad).
The combination does not teach the silicone tacky material comprises a room- temperature vulcanizing (RTV) silicone. 
However, Ho discloses a patient interface device comprising adhesive layer (40) provided on flange (27), Ho discloses its adhesive layer (40) is RTV silicone (paragraph 0042).
One skilled in the art would have recognized that Ho’s RTV silicone is a well-known tacky material in patient interface device.
Therefore, it would have been obvious to one of ordinary skill in the art to substitute Ho's well-known room-temperature vulcanizing (RTV) silicone for Aarestad/Hohenhorst’s silicone tacky material, as such substitution deems provide regular maintenance thereby fostering .

Claims 7 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Aarestad (WO 2009/143259)/Hohenhorst (U.S. Patent Application Publication No. US 2010/0294284), in view of Atkinson (U.S. Patent No. 7,644,714).
Regarding claims 7 and 18, the Aarestad/Hohenhorst combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims including the flange which is the portion of the apparatus that is in contact with the skin.
The combination does not teach the flange comprises a breathable material inherent in, or positioned on, all or a portion of the skin contact surface of the flange, wherein the breathable material is configured to provide a controlled flow of air through the breathable material and into the chamber when the therapeutic level of negative pressure is applied within the chamber.
[AltContent: textbox (the flange)]However, However, Atkinson teaches an analogous apparatus, Figures 3a-3d illustrates the flange (see interpretation in illustration) comprises a peripheral seal (34) which may be semipermeable, which is a breathable material (column 4 lines 12-14).






Therefore, it would have been obvious to one skilled in the art to modify Aarestad/Hohenhorst's flange, such that the skin-contacing flange comprises a breathable material, taught by Atkinson, as such feature provide for controlled leading to provide same venting an cooling function (column 4 lines 12-14, Atkinson).
Regarding claim 18, the Aarestad/Hohenhorst/Atkinson combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims including the flange comprises a breathable material (Atkinson teaching).
The combination does not explicitly teaches the breathable flange is a disposable material.
However, Aarestad discloses an embodiment of Figures 5-6 which has skeletal superstructucture membrane for sealing against the person’s skin.  Paragraph 0075 in Aareastad teaches the skin-contact features can be provides as disposable component.
Therefore, it would have bene obvious to one of ordinary skill in the art to construct Aarestad’s breathable material, modified by Hohenhorst, such that it is being disposable, taught by Aareastad, for purpose of maintaining hygienic (paragraph 0075, Aarestad).
Regarding claim 19, the Aarestad/Hohenhorst/Atkinson combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims including the breathable material (Atkinson teaching) is held on to the flange and breathable material (column 3 lines 17-19, Atkinson).
Regarding claim 20, the Aarestad/Hohenhorst/Atkinson combination, presented above, discloses applicant’s claimed apparatus comprising all features as recited in these claims, wherein the breathable material a component of a lamination stack (Figure 3c in Atkinson .
Claims 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Aarestad (WO 2009/143259)/Hohenhorst (U.S. Patent Application Publication No. US 2010/0294284), in view of Lang (U.S. Patent Application Publication No. US 2005/0199239A1).
	Regarding claim 38-39, the Aarestad/Hohenhorst combination, presented above, discloses applicant's claimed apparatus comprising all features as recited in these claims and further comprising an integral sealing member (see interpretation in annotated Figure 16b) underlying a portion of the skin contact surface of the flange (see interpretation in annotated Figure 16b).

    PNG
    media_image7.png
    496
    402
    media_image7.png
    Greyscale
[AltContent: arrow][AltContent: textbox (skin contact surface of flange)][AltContent: arrow][AltContent: textbox (an integral sealing member)]









Aarestad does not teach the interface between the sealing member and the flange provides a low friction region configured to provide local movement of the flange relative to the skin surface, wherein a lubricating fluid is placed between the sealing member and the flange to reduce friction.	However, Figure 14 in Lang teaches the interface (4) between the sealing member (GSI) and the flange (20) provides a low friction region configured to provide local movement of the flange relative to the skin surface (Figure 14 illustrates flange 20 and sealing member GS1 having an intermediate interface layer 4, paragraph 0108-0110), wherein a lubricating fluid (60, gel is placed between the sealing member (GSI) and the flange (20) to reduce friction at the interface (4).
	Therefore, it would have been obvious to one skilled in the art to modify Aarestad such that it includes an interface between sealing member flange, taught by Lang, as such interface enhances conformation and accommodating to any body movements.

Claims 64-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Aarestad (WO 2009/143259)/Hohenhorst (U.S. Patent Application Publication No. US 2010/0294284), in view of Schwarz (U.S. Patent No. 2,931,356).
	Regarding claim 64, the Aarestad/Hohenhorst combination, presented above, discloses applicant's claimed apparatus.
	The combination does not disclose all or a portion of the peripheral edge comprises a fluid-filled enclosure.	However, Figures 1 and 3 in Schwarz teaches its peripheral edge (36) comprises a fluid-filled enclosure (40), column 3 lines 22-25 discloses enclosure 40 fills with roam rubber or equivalent, such enclosure is consistent with applicant's definition of "fluid-filled" described in foam.
	Therefore, it would have been obvious to one skilled in the art to modify Aarestad/Hohenhorst’s peripheral edge such that it comprises fluid-filled enclosure, as the fluid-filled enclosure provides cushioning effect on the patient’s skin and also prevent air loss.
	Regarding claim 65, the combination of Aarestad//Hohenhorst/Schwarz, presented above in claim 64, discloses applicant's claimed apparatus and wherein the fluid-filled enclosure comprises foam material (Figure 3 in Schwartz illustrates foam 48).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMTU T NGUYEN/Examiner, Art Unit 3786